Citation Nr: 1048442	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-34 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for a 
right knee disability.  

3.  Entitlement to an evaluation in excess of 30 percent for a 
left knee disability.  

4.  Entitlement to an evaluation in excess of 20 percent for a 
right foot disability, including degenerative changes secondary 
to injuries and hallux valgus.  
  
5.  Entitlement to an evaluation in excess of 20 percent for a 
left foot disability, including degenerative changes secondary to 
injuries and hallux valgus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1965 to August 1967.    

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of October 2006 and March 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to increased 
ratings for left and right foot and knee disabilities and for 
PTSD.  

The Veteran testified in support of these claims during a hearing 
held before the undersigned Veterans Law Judge in Washington, 
D.C. in September 2010.

The Board REMANDS these claims to the RO via the Appeals 
Management Center in Washington, D.C. 


REMAND

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim.  In this case, examinations in support of the Veteran's 
foot and knee claims are necessary.  The RO afforded the Veteran 
VA examinations during the course of this appeal, but the reports 
of those examinations are inadequate to decide these claims. 

During the September 2010 hearing noted above, the Veteran 
testified that his foot disabilities had worsened since his last 
VA foot examinations and that his knee and psychiatric 
disabilities were progressively worsening.  See transcript at 9-
10, 20.  In addition, he submitted statements from his spouse, 
sister-in-law, chiropractor and an acquaintance establishing that 
his bilateral foot and knee disabilities had worsened.  Given 
this testimony and the statements, examinations of the Veteran's 
disabilities are needed so that the Board can assess the current 
level of impairment caused thereby.  

The Veteran also testified that he had received recent treatment 
for his foot, knee and psychiatric disabilities, including by his 
chiropractor, Victor H. Cooper, D.C., and at the VA.  See 
transcript at 5, 14, 16-18. 22.  Records of this treatment are 
pertinent to the claims on appeal.  The claims folder contains VA 
treatment records through January 2010, but the Veteran testified 
that he had received relevant treatment since that time.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)-(c) (West 
2002).

Based on the foregoing, this case is REMANDED for the following 
action:

1.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file records of 
the Veteran's VA treatment for foot, knee 
and psychiatric disabilities since January 
2010.

2.  Ask the Veteran to complete a release 
so that records of treatment can be 
obtained from Dr. Cooper.  If he does not 
submit a completed release, advise him that 
he can submit the records himself.  If the 
records are unavailable, advise the 
Veteran.

3.  Arrange for the Veteran to undergo a VA 
examination in support of his claims for 
increased evaluations for right and left 
foot and knee disabilities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Following 
a thorough evaluation, during which all 
indicated tests are performed, ask the 
examiner to:

a.  note and discuss the severity 
of all symptoms of each foot 
disability and characterize such 
disability as moderate, 
moderately severe or severe;

b.  note and discuss the severity 
of all symptoms of each knee 
disability, including, if 
appropriate, limitation of 
motion, instability and 
subluxation;  

c.  characterize any recurrent 
subluxation or lateral 
instability of each knee as 
slight, moderate or severe;   

d.  The examiner should determine 
whether the foot and knee disabilities 
are manifested by weakened movement, 
excess fatigability, incoordination, 
pain or flare-ups.  These 
determinations should, be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain or 
flare-ups.

e.  The examiner should also note 
the point, if any, in the ranges 
of motion when pain is 
manifested.

f.  provide a rationale, with 
references to the record, for 
each opinion.

3.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for an 
increased evaluation for PTSD.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Following 
a thorough evaluation, during which all 
indicated tests are performed, ask the 
examiner to:

a.  note and discuss the severity 
of all symptoms of the Veteran's 
PTSD; 

b.  specifically indicate whether 
the PTSD causes occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of an 
inability to perform occupational 
tasks, or with reduced 
reliability and productivity, or 
with deficiencies in most areas 
such as work, school, family 
relations, judgment, thinking or 
mood; or total occupational and 
social impairment.

c.  provide rationale, with 
references to the record, for the 
opinion.

4.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The Veteran need not act 
unless he receives further notice.  He does, however, have the 
right to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

